 


110 HR 1668 IH: Proportionate Final Benefit Act of 2007
U.S. House of Representatives
2007-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1668 
IN THE HOUSE OF REPRESENTATIVES 
 
March 23, 2007 
Mr. Lincoln Davis of Tennessee (for himself, Mr. Farr, Mr. Filner, Ms. Norton, Mr. Michaud, and Mr. Cohen) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend title II of the Social Security Act to provide that an individual’s entitlement to any benefit thereunder shall continue through the month of his or her death (without affecting any other person’s entitlement to benefits for that month) and that such individual’s benefit shall be payable for such month only to the extent proportionate to the number of days in such month preceding the date of such individual’s death. 
 
 
1.Short titleThis Act may be cited as the Proportionate Final Benefit Act of 2007. 
2.Continuation of benefits through month of beneficiary’s death 
(a)Old-Age insurance benefitsSection 202(a) of the Social Security Act (42 U.S.C. 402(a)) is amended by striking the month preceding in the matter following subparagraph (B). 
(b)Wife’s insurance benefits 
(1)In generalSection 202(b)(1) of such Act (42 U.S.C. 402(b)(1)) is amended— 
(A)by striking and ending with the month in the matter immediately following clause (ii) and inserting and ending with the month in which she dies or (if earlier) with the month; 
(B)by striking subparagraph (E); and 
(C)by redesignating subparagraphs (F) through (K) as subparagraphs (E) through (J), respectively. 
(2)Conforming amendmentsSection 202(b)(4)(B) of such Act (42 U.S.C. 402(b)(4)(B)) is amended by striking (E), (F), (H), or (J) and inserting (E), (G), or (I). 
(c)Husband’s insurance benefits 
(1)In generalSection 202(c)(1) of such Act (42 U.S.C. 402(c)(1)) is amended— 
(A)by striking and ending with the month in the matter immediately following clause (ii) and inserting and ending with the month in which he dies or (if earlier) with the month; 
(B)by striking subparagraph (E); and 
(C)by redesignating subparagraphs (F) through (K) as subparagraphs (E) through (J), respectively. 
(2)Conforming amendmentsSection 202(c)(4)(B) of such Act (42 U.S.C. 402(c)(4)(B)) is amended by striking (E), (F), (H), or (J) and inserting (E), (G), or (I). 
(d)Child’s insurance benefitsSection 202(d)(1) of such Act (42 U.S.C. 402(d)(1)) is amended— 
(1)by striking and ending with the month in the matter immediately preceding subparagraph (D) and inserting and ending with the month in which such child dies or (if earlier) with the month; and 
(2)by striking dies, or in subparagraph (D). 
(e)Widow’s insurance benefitsSection 202(e)(1) of such Act (42 U.S.C. 402(e)(1)) is amended by striking ending with the month preceding the first month in which any of the following occurs: she remarries, dies, or becomes entitled in the matter following subparagraph (F) and inserting ending with the month in which she dies or (if earlier) the month preceding the earliest of the first month in which she remarries, the month in which she becomes entitled. 
(f)Widower’s insurance benefitsSection 202(f)(1) of such Act (42 U.S.C. 402(f)(1)) is amended by striking ending with the month preceding the first month in which any of the following occurs: he remarries, dies, or becomes entitled in the matter following subparagraph (F) and inserting ending with the month in which he dies or (if earlier) the month preceding the earliest of the first month in which he remarries, the month in which he becomes entitled. 
(g)Mother’s and father’s insurance benefitsSection 202(g)(1) of such Act (42 U.S.C. 402(g)(1)) is amended— 
(1)by inserting with the month in which he or she dies or (if earlier) after and ending in the matter following subparagraph (F); and 
(2)by striking he or she remarries, or he or she dies and inserting or he or she remarries. 
(h)Parent’s insurance benefitsSection 202(h)(1) of such Act (42 U.S.C. 402(h)(1)) is amended by striking ending with the month preceding the first month in which any of the following occurs: such parent dies, marries, in the matter following subparagraph (E) and inserting ending with the month in which such parent dies or (if earlier) the month preceding the first month in which such parent marries. 
(i)Disability insurance benefitsSection 223(a)(1) of such Act (42 U.S.C. 423(a)(1)) is amended by striking ending with the month preceding whichever of the following months is the earliest: the month in which he dies, in the matter following subparagraph (D) and inserting the following: ending with the month in which he dies or (if earlier) with the month preceding the earlier of and by striking the comma after 216(l)). 
(j)Benefits at age 72 for certain uninsured individualsSection 228(a) of such Act (42 U.S.C. 428(a)) is amended by striking the month preceding in the matter following paragraph (4). 
3.Computation and payment of last monthly payment 
(a)Old-Age and survivors insurance benefitsSection 202 of the Social Security Act (42 U.S.C. 402) is amended by adding at the end the following new subsection: 
 
(z)Last payment of monthly insurance benefit terminated by deathThe amount of any individual’s monthly insurance benefit under this section paid for the month in which the individual dies shall be an amount equal to— 
(1)the amount of such benefit (as determined without regard to this subsection), multiplied by 
(2)a fraction— 
(A)the numerator of which is the number of days in such month preceding the date of such individual’s death, and 
(B)the denominator of which is the number of days in such month, rounded, if not a multiple of $1, to the next lower multiple of $1. This subsection shall apply with respect to such benefit after all other adjustments with respect to such benefit provided by this title have been made. Payment of such benefit for such month shall be made as provided in section 204(d).. 
(b)Disability insurance benefitsSection 223 of such Act (42 U.S.C. 423) is amended by adding at the end the following new subsection: 

(k)Last payment of benefit terminated by deathThe amount of any individual’s monthly benefit under this section paid for the month in which the individual dies shall be an amount equal to— 
(1)the amount of such benefit (as determined without regard to this subsection), multiplied by 
(2)a fraction— 
(A)the numerator of which is the number of days in such month preceding the date of such individual’s death, and 
(B)the denominator of which is the number of days in such month, rounded, if not a multiple of $1, to the next lower multiple of $1, rounded, if not a multiple of $1, to the next lower multiple of $1. This subsection shall apply with respect to such benefit after all other adjustments with respect to such benefit provided by this title have been made. Payment of such benefit for such month shall be made as provided in section 204(d).. 
(c)Benefits at age 72 for certain uninsured individualsSection 228 of such Act (42 U.S.C. 428) is amended by adding at the end the following new subsection: 

(i)Last payment of benefit terminated by deathThe amount of any individual’s monthly benefit under this section paid for the month in which the individual dies shall be an amount equal to— 
(1)the amount of such benefit (as determined without regard to this subsection), multiplied by 
(2)a fraction— 
(A)the numerator of which is the number of days in such month preceding the date of such individual’s death, and 
(B)the denominator of which is the number of days in such month, rounded, if not a multiple of $1, to the next lower multiple of $1. rounded, if not a multiple of $1, to the next lower multiple of $1. This subsection shall apply with respect to such benefit after all other adjustments with respect to such benefit provided by this title have been made. Payment of such benefit for such month shall be made as provided in section 204(d).. 
4.Disregard of benefit for month of death under family maximum provisionsSection 203(a) of the Social Security Act (42 U.S.C. 403(a)) is amended by adding at the end the following new paragraph: 
 
(11)Notwithstanding any other provision of this Act, in applying the preceding provisions of this subsection (and determining maximum family benefits under column V of the table in or deemed to be in section 215(a) as in effect in December 1978) with respect to the month in which the insured individual’s death occurs, the benefit payable to such individual for that month shall be disregarded. . 
5.Effective dateThe amendments made by this Act shall apply with respect to deaths occurring after the month in which this Act is enacted. 
 
